Citation Nr: 1444191	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  05-11 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether denial of Vocational Rehabilitation benefits under Title 38, Chapter 31 of the United States Code was proper. 

2. Entitlement to an increased disability rating for service-connected osteochondritis of the right knee, evaluated as 20 percent disabling prior to June 6, 2011. 

3. Entitlement to an increased disability rating for service-connected degenerative joint disease of the right knee, evaluated as 10 percent disabling prior to June 6, 2011. 

4. Entitlement to an increased disability rating for service-connected right total knee arthroplasy, evaluated as 30 percent disabling from October 1, 2010.
 
5. Entitlement to an increased initial disability rating for service-connected right hip iliotibial band syndrome with greater trochanter bursitis, currently 10 percent disabling. 

6. Entitlement to temporary total evaluation in order to convalesce from eye surgery.
 
7. Entitlement to an increased rating for keratoconus, currently evaluated as 20 percent disabling, to include restoration of a 30 percent disability evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1983 to January 1984 and from February 1985 to September 1990. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  They were remanded for further development in February 2013, and now return again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Regretfully, the Board finds that a further remand is warranted in this case, because, as noted in the Veteran's September 2014 informal hearing presentation, none of the requested development in the prior February 2013 Board remand was completed, for any of these issues on appeal.

As to the Veteran's right hip disability, this issue was remanded for a further VA examination because a June 2012 Joint Motion for Remand (JMR), which was implemented in a June 2012 Court order, found that the Board erred by not considering other relevant criteria, specifically, Diagnostic Codes 5314 and 5317. As such, the JMR found that the prior decision should be vacated and remanded for consideration of these Codes.  In addition, the Board requested a further VA examination as it had been over three years since his last VA examination.

The record clearly indicates that a comprehensive hip examination was conducted in March 2013.  However, oddly, there is no record in the Veteran's file, which is a virtual file, either in the VBMS system or the Virtual VA system, of the RO readjudicating this claim or issuing a Supplemental Statement of the Case as to this issue.  The Board observes that the Veteran's representative noted the issues on appeal were not ready for appellate review and requested remand of the case to the RO for compliance of the prior Remand.  The prior Board remand clearly indicated that if any benefit sought on appeal remained denied, the RO should furnish to the Veteran and his representative a statement of the case or supplemental statement of the case, as appropriate.  There is no indication in the Veteran's file that he was granted the maximum rating for this disability.  Therefore, the Board has no choice but to remand this claim so that a supplemental statement of the case may be issued.

As to the Veteran's multiple right knee disabilities, they were remanded in large part because a copy of the Veteran's September 2012 VA examination had not been associated with the claims file.  While a copy of that examination has now been associated with the claims file, again, the RO did not issue a supplemental statement of the case as instructed, and therefore the Veteran's knee claims must also be remanded for this.  Additionally, neither the Veteran nor his representative has waived agency of original jurisdiction consideration of this evidence.  On the contrary, the Veteran's representative has asserted that a remand is warranted.  The Board agrees.

The Veteran's claim of entitlement to Vocational Rehabilitation benefits was remanded previously because the Veteran's vocational rehabilitation folder had not been associated with the claims file.  Again, there is no indication in the Veteran's virtual file, either in VBMA or Virtual VA, that this file has been associated with the Veteran's claims file.  As the prior requested development was not done, this claim must be remanded so that this file may be associated with the Veteran's virtual file.

Finally, as to the Veteran's two eye claims, of increased rating and a temporary total evaluation, those were remanded simply for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Once again, the RO failed to follow through with this basic request.  As such, these issues must be remanded again for this development.

A Remand by the Board confers on the veteran, as a matter of law, the right to compliance with the Remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where the Remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance. Id.  The Board is at a loss as to why the RO failed to complete the requested development for any of the claims on appeal, however, the Board has no choice but to continue to remand these claims until the requested development is completed.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide the names and addresses of any health care providers who have treated him for a right hip disability since 2012.  After obtaining any required releases, please secure all records and associate them with the Veteran's claims file.

2. Have the RO readjudicate the claim of entitlement to an increased initial disability rating for service-connected right hip iliotibial band syndrome with greater trochanter bursitis, specifically taking into account Diagnostic Codes 5314 and 5317.
 
3. The RO should also issue a statement of the case to the Veteran as to matters of entitlement to a temporary total evaluation to convalesce from eye surgery, and an increased rating for the Veteran's service connected keratoconus.  If, and only if, the Veteran perfects a timely appeal of either of these claims by filing a VA Form 9, should either of these matters be returned to the Board for appellate review.

4. The RO should ensure all development requests in the June 2011 and February 2013 remands have been undertaken.  Specifically, the Veteran's vocational rehabilitation folder should be associated with the Veteran's claims file.  If the Veteran's September 2012 VA knee examination is found to be inadequate, the RO may schedule the Veteran for a further knee examination.

5.  If the appeal is returned to Board without compliance of the remand directives by the RO/AMC, another remand will likely result.  See Stegall, 11 Vet. App. at 271.

6. If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a statement of the case or supplemental statement of the case, as appropriate.  The Veteran should be given the opportunity to provide written or other argument in response thereto.  Each issue for which a substantive appeal has been filed should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



